Filed 2/19/14 Foster v. Train, Babcock Advisors CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


DELIA W. FOSTER et al.,
         Plaintiffs and Respondents,
v.                                                                       A139304
TRAIN, BABCOCK ADVISORS LLC et
al.,                                                                     (San Francisco County
                                                                          Super. Ct. No. PES 13-296-527)
         Defendants and Appellants.

DELIA W. FOSTER et al.,

         Plaintiffs and Respondents,
v.                                                                       A139325

TRAIN, BABCOCK ADVISORS LLC,                                             (San Francisco County
                                                                          Super. Ct. Nos. PTR 13-296 471,
         Defendant and Appellant.                                         PTR 13-296 472, PTR 13-296 473)



         In these consolidated cases, defendants Train Babcock Advisors, LLC and John H.
Rogicki appeal from four orders denying their petitions to compel arbitration of claims
brought against them by plaintiffs Delia W. Foster, Michelle Woodhouse, and Barry S.
Woodhouse, individually and as guardian ad litem for Stephen J. Woodhouse. Because
plaintiffs have not agreed to arbitrate their claims, we affirm the orders denying
defendants’ requests to compel arbitration.




                                                             1
                                         FACTS1
       A.     Background2
       In the mid-1990s, Delia W. Foster hired Train, Babcock Advisors, LLC (TBA), a
registered investment adviser, to advise her on securities investments and to manage her
portfolio of investment securities. Brian Keenan, a TBA chief executive officer and
adviser, was assigned as the “client relationship manager” to specifically handle Foster’s
account.
       In the ensuing years Foster also developed a personal relationship with Keenan
and John Rogicki, TBA’s chief executive officer and managing director, each of whom
assumed an increasing role in Foster’s family and other financial matters. At Keenan’s
suggestion, he and Rogicki were named as executors of Foster’s will, and Keenan was
named Foster’s agent for health care decisions. Also, Keenan and Rogicki became
trustee and substitute trustee, respectively, of Foster’s living trust. On February 10, 2011,
Foster signed an uniform statutory form (Prob. Code, § 4401), appointing Keenan her
agent with general powers of attorney to act in all manner of transactions. By accepting
and acting under the appointment, Keenan assumed the fiduciary and other legal
responsibilities of an agent. The form does not contain a provision for the arbitration of
disputes.
       At the suggestion of Keenan, Foster created an irrevocable trust for her nephew
Barry S. Woodhouse in 2005, and created similar irrevocable trusts for her nephew’s

1
        Plaintiffs ask us to take judicial notice of certain SEC forms and other documents
relating to investment advisers, which request is opposed by defendants. “We deny the
request for judicial notice because the materials in question are either irrelevant or
unnecessary to our resolution of the issues raised on appeal.” (Coastside Fishing Club v.
California Fish and Game Com. (2013) 215 Cal.App.4th 397, 429.)
2
        For the purposes of resolving this appeal, we set forth the facts as alleged in
plaintiffs’ petitions. However, our recitation should not be read and we express no
opinion on whether the allegations sufficiently support plaintiffs’ requests for relief
against defendants. “[I]n deciding whether the parties have agreed to submit a particular
grievance to arbitration, a court is not to rule on the potential merits of the underlying
claims.” (AT&T Technologies v. Communications Workers of America et al. (1986) 475
U.S. 643, 649 (AT&T Technologies).)


                                             2
children Michelle Woodhouse and Stephen J. Woodhouse in 2010 (hereinafter
collectively referred to as the trusts). Because of her confidence in Keenan, Foster named
him as the sole trustee of each trust and named Rogicki as successor trustee; Foster’s
lawyer, Gary E. Botto, was also named as a successor trustee. The trust agreements
include provisions that they are to be construed in accordance with California law. The
trust agreements contain no provisions for the arbitration of disputes.
       Keenan, as Foster’s TBA investment adviser, deposited and held her entire
securities portfolio in a brokerage account at Charles Schwab & Co, Inc. Keenan
encouraged and convinced Foster to make gifts to the trusts created for her nephew and
his children. The gifts were funded by monetary transfers from Foster’s Schwab account
to new Schwab accounts that Keenan established in his role as trustee of each trust. After
the creation of the first trust, Keenan as trustee signed an “Investment Advisory
Agreement” (IAA), with Keenan as Client and TBA as “Advisor.” Additionally, in 2008,
2009, and 2012, Keenan had Foster sign IAAs, with Foster as Client and TBA as
“Advisor,” or “Adviser.” The pertinent terms of each agreement are essentially identical.
The “Scope of Engagement” is defined as follows:
              (a) CLIENT hereby appoints ADVISER as an Investment Adviser to
       perform the services hereinafter described, and ADVISER accepts such
       appointment. ADVISER shall be responsible for the investment and reinvestment
       of those assets designated by CLIENT to be subject to ADVISER’s management
       (which assets, together with all additions, substitutions, and/or alterations thereto
       are hereinafter referred to as the “Assets” or “Account”);
              (b) CLIENT delegates to ADVISER all of its powers with regard to the
       investment and reinvestment of the Assets and appoints ADVISER as
       CLIENT’s attorney and agent in fact with full authority to buy, sell, or
       otherwise effect investment transactions involving the Assets in CLIENT’s name
       for the Account;
              (c) ADVISER is authorized, without prior consultation with CLIENT, to
       buy, sell, trade and allocate in and among stocks, bonds, mutual funds, sub-


                                              3
      advisers, independent investment managers and/or programs (with or without
      discretion, depending upon the independent investment manager or program) and
      other securities and/or contracts relating to the same, on margin (only if written
      authorization has been granted) or otherwise, and to give instructions in
      furtherance of such authority to the registered broker-dealer and the custodian of
      the Assets;
             (d) ADVISER shall discharge its investment management responsibilities,
      consistent with the CLIENT’s designated investment objectives. Unless the
      CLIENT has advised the ADVISER to the contrary, in writing, there are no
      restrictions that the CLIENT has imposed upon the ADVISER with respect to the
      management of the Assets. . . . [¶] . . . [¶]
             (g) The CLIENT acknowledges and understands that the services to be
      provided by ADVISER under this Agreement are limited to the management of
      the Assets and do not include financial planning or any other related or unrelated
      consulting services. (Emphasis in original.)


Each IAA also includes the following arbitration clause:
              15. Arbitration. Subject to the conditions and exceptions noted below
       and to the extent not inconsistent with applicable law, in the event of any
       dispute pertaining to ADVISER’s services under this Agreement that cannot
       be resolved by mediation, both ADVISER and CLIENT agree to submit the
       dispute to arbitration in accordance with the auspices and rules of the
       American Arbitration Association (“AAA”), provided that the AAA accepts
       jurisdiction. ADVISER and CLIENT understand that such arbitration
       shall be final and binding, and that by agreeing to arbitration both
       ADVISER and CLIENT are waiving their respective rights to seek
       remedies in court, including the right to a jury trial. CLIENT
       acknowledges that Client has had a reasonable opportunity to review and



                                              4
       consider this arbitration provision prior to the execution of this Agreement.
       CLIENT acknowledges and agrees that in the specific event of non-payment
       of any portion of Adviser Compensation pursuant to paragraph 2 of this
       Agreement, ADVISER, in addition to the aforementioned arbitration remedy,
       shall be free to pursue all other legal remedies available to it under law, and
       shall be entitled to reimbursement of reasonable attorneys fees and other costs
       of collection.” (Emphasis in original.) 3
       In July 2012, Foster received a letter from TBA signed by Keenan asking her to
authorize transfers from her Schwab account to the trusts, totaling $600,000 ($200,000
for each trust). Foster signed the authorizations as she had many times in the past.
However, in August 2012, Foster received another letter from TBA signed by Keenan
asking her to authorize similar transfers from her Schwab account to the trusts, totaling
$800,000. Foster became concerned because Keenan’s latest requests appeared to be
duplications. Foster and her counsel unsuccessfully attempted to contact Keenan.
Foster’s counsel ultimately received a letter from TBA signed by Rogicki stating that
Keenan was no longer working at TBA.
       On October 18, 2012, Foster sent a letter to Keenan informing him of the
revocation of the general power of attorney that had been granted in 2011. On
February 1, 2013, Foster sent a letter to Rogicki informing him that she “terminates the
engagement of [TBA] for securities investment advisory and management services.”
       B.     Plaintiffs’ Petitions
       On February 8, 2013, Foster, Barry S. Woodhouse, individually and as guardian
ad litem for Stephen J. Woodhouse, and Michelle Woodhouse, filed three separate


3
       Paragraph 2, referenced in the arbitration clause, sets forth the principles and
formulae by which the adviser’s compensation is to be determined and paid. Each IAA
also contains an applicable law and venue provision, which reads: “To the extent not
inconsistent with applicable law, this Agreement shall be governed by and construed in
accordance with the laws of” New York, and “the venue (i.e. location) for the resolution
of any dispute or controversy between ADVISER and CLIENT” shall be New York
City, New York. (Emphasis in original.)


                                             5
petitions seeking relief under the Probate Code to (1) remove Keenan and Rogicki, as
trustee and successive trustee, respectively, (2) compel Keenan as trustee and TBA as
Keenan’s principal to account and report for the trust assets, and (3) surcharge Keenan as
trustee and TBA as Keenan’s principal for any inappropriate or unaccounted for
disbursements or other losses of the trusts’ property. In pertinent part, plaintiffs alleged
that transfers of funds (about $1.850 million) had been traced from Foster’s Schwab
account to the trusts’ Schwab accounts, and then out of the trusts’ accounts but not into
the personal bank accounts of the trust beneficiaries.
       In addition, on February 26, 2013, Foster filed a separate petition seeking to
(1) terminate Keenan’s general power of attorney granted on February 10, 2011, and any
power of attorney that might have been granted to TBA and Rogicki, (2) compel Keenan,
TBA, and Rogicki to account and report all transactions to determine surcharges for bad
faith conduct as attorneys-in-fact under Probate Code section 4231.5, and (3) compel
Keenan, TBA, and Rogicki to return Foster’s property. In pertinent part, Foster alleged
that “Keenan, individually and on behalf of [TBA], continually and systematically
ingratiated himself with [her]. The trust and confidence [she] reposed in Keenan and
[TBA] permitted Keenan to invite himself and Rogicki to be appointed as executors,
trustees and agents by and for [her] in several capacities and eventually place himself,
Rogicki and [TBA] in a position of complete power and authority over [her] property
interests with little prospect of independent oversight.” “[T]hrough Keenan’s status as
[her] attorney-in-fact and the other fiduciary capacities granted to Keenan, Rogicki and
[TBA,]” Foster alleged that “approximately $2,000,000 of [her] property ha[d] been
misappropriated.” It was further alleged that “the court should surcharge Keenan,
Rogicki and [TBA] for any loss in value of [Foster’s] property resulting from any breach
of fiduciary duty, any profit resulting from any breach of the fiduciary duty and any profit
that would have accrued to [Foster] if not for the breach of fiduciary duty. [If] . . .
Keenan, Rogicki and [TBA] [are] found to have [acted] in bad faith[,] wrongfully taken,
concealed or disposed of [Foster’s] property, [they] should be charged with twice the
value of the property wrongfully taken, concealed or disposed of.”


                                              6
       C.     Defendants’ Petitions to Compel Arbitration
       Before filing answers, TBA and Rogicki filed separate petitions to compel
arbitration, pursuant to the IAAs signed by Foster, which requests were opposed by
plaintiffs. After a hearing, the court issued separate orders denying the petitions to
compel arbitration in the four cases. These timely appeals ensued.
                                       DISCUSSION4
       The sole dispute here is whether plaintiffs’ allegations in their petitions fall within
the scope of the arbitration clause in the IAAs. “Where as here, the evidence is not in
conflict, we review the trial court’s denial of arbitration de novo.” (Pinnacle Museum
Tower Assn. v. Pinnacle Market Development (US), LLC (2012) 55 Cal.4th 223, 236
(Pinnacle Museum Tower Assn.) If the allegations are covered by the arbitration clause,
then the orders should be reversed and the parties directed to arbitrate their disputes.
Otherwise, the orders should affirmed. As we now discuss, we conclude the IAAs’
arbitration clause cannot be read in the fashion argued by defendants as mandating that
the parties submit to arbitration “any dispute arising out of or relating to” the IAAs.
Instead, we agree with plaintiffs that the arbitration clause is limited to disputes
concerning the performance of the adviser’s services as described in the IAAs. Because
plaintiffs do not allege claims within the scope of defendants’ performance as advisers of
the services set forth in the IAAs, we concur with the trial court’s denial of the petitions
to compel arbitration.
       Defendants note at the outset of their argument that public policy favors
enforcement of arbitration clauses. (See Allied-Bruce Terminix Cos. v. Dobson (1995)
513 U.S. 265, 270-271; Pinnacle Museum Tower Assn., supra, 55 Cal.4th at p. 235; TNS
Holdings, Inc. v. MKI Sec. Corp. (1998) 92 N.Y.2d 335, 339 (TNS Holdings).) However,

4
       Defendants do not ask us to determine whether federal substantive law, New York
law or California law should be applied to the arbitrability issue in this case, arguing that
all material aspects of those laws are the same. Because we agree with defendants that
the arbitrability issue would be decided the same under federal substantive law, and the
laws of New York and California, we shall resolve the issue using those laws as pertinent
in our analysis.


                                              7
defendants also acknowledge, as they must, that there is no public policy “compelling
persons to accept arbitration of controversies which they have not agreed to arbitrate
. . . .” (Freeman v. State Farm Mut. Auto Ins. Co. (1975) 14 Cal. 3d 473, 481; see Prima
Paint Corp. v. Flood & Conklin Mfg. Co. (1967) 388 U.S. 395, 404 & fn. 12 [accord];
TNS Holdings, supra, 92 N.Y.2d at p. 339 [accord].) Thus, any state and federal
presumptions “in favor of arbitration do not apply if contractual language is plain that
arbitration of a particular controversy is not within the scope of the arbitration provision.”
(In re Tobacco Cases I (2004) 124 Cal.App.4th 1095, 1112; see McDonnell Douglas
Finance Corp. v. Pennsylvania Power & Light Co. (2d Cir. 1988) 858 F.2d 825, 832
[accord].)
       In determining whether a particular dispute falls within the scope of an
agreement’s arbitration clause, we “undertake a three-part inquiry. First, recognizing
there is some range in the breadth of arbitration clauses, a court should classify the
particular clause as either broad or narrow. [Citations.] Next, if reviewing a narrow
clause, the court must determine whether the dispute is over an issue that ‘is on its face
within the purview of the clause,’ or over a collateral issue that is somehow connected to
the main agreement that contains the arbitration clause. [Citations.] Where the
arbitration clause is narrow, a collateral matter will generally be ruled beyond its
purview. [Citation.] Where the arbitration clause is broad, ‘there arises a presumption of
arbitrability’ and arbitration of even a collateral matter will be ordered if the claim
alleged ‘implicates issues of contract construction or the parties’ rights and obligations
under it.’ ” (Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc. (2d Cir.
2001) 252 F.3d 218, 224 (Louis Dreyfus Negoce S.A.).) Additionally, “[i]n determining
the scope of an arbitration clause,” we “ ‘attempt to give effect to the parties’ intentions,
in light of the usual and ordinary meaning of the contractual language and the
circumstances under which the agreement was made [citation].’ ” (Victoria v. Superior
Court (1985) 40 Cal.3d 734, 744, quoting from Weeks v. Crow (1980) 113 Cal.App.3d
350, 353.)



                                              8
       Defendants argue the IAAs’ arbitration clause must be interpreted broadly because
of the presence of “hallmark phrases,” such as “any dispute” and “pertaining to,” which is
synonymous with “relating to.” However, the so-called hallmark phrases of “any dispute”
and “pertaining to” precede, and are explicitly limited by, the next, far more significant
words of the clause, namely, “ADVISER’s services under this Agreement.” (See Bono
v. David (2007) 147 Cal.App.4th 1055, 1068 (Bono).) The IAAs enumerate an adviser’s
services as “the investment and reinvestment of those assets designated by CLIENT to
be subject to ADVISER’s management,” and expressly exclude “financial planning or
any other related or unrelated consulting services.” Thus, we conclude the only
reasonable interpretation of the arbitration clause is that the parties intended to limit
arbitration to disputes pertaining to the adviser’s IAA services and not all disputes
pertaining to the IAAs. (See Louis Dreyfus Negoce S.A., supra, 252 F.3d at p. 226
[“ ‘[s]pecific words or phrases alone may not be determinative although words of
limitation would indicate a narrower clause’ ”]; Bono, supra, 147 Cal.App.4th at p. 1067
[mandatory arbitration clause “covers only, a controversy involving ‘the construction and
application of any provision of this Agreement;’ ” “[t]his is substantially narrower than
. . . the clauses . . . which used terminology such as ‘any controversy arising out of or
relating to’ and the like”]; Medical Staff of Doctors Medical Center in Modesto v. Kamil
(2005) 132 Cal.App.4th 679, 682-683 [contract clause providing that “[i]n the event that
any problem or dispute concerning the terms of this Agreement, other than a Utilization
Review decision as provided for in Article VII, is not satisfactorily resolved, BLUE
CROSS and PHYSICIAN agree to arbitrate such problem or dispute” is limited “to those
disputes concerning the terms of the agreement”]; In re Tobacco Cases I, supra, 124
Cal.App.4th at pp. 1100, 1102, 1107-1108 [mandatory arbitration clause covering “any
dispute, controversy or claim arising out of or relating to calculations performed by, or
any determinations made by, [Auditor],” did not require arbitration of State’s application
seeking to compel opposing party to submit certain information to Auditor].) 5


5
       In light of our determination that we are not here concerned with a broad

                                               9
       Because the IAAs’ arbitration clause is “a narrow clause,” the next question is
“whether the dispute is over an issue that ‘is on its face within the purview of the clause,’
or over a collateral issue that is somehow connected to the main agreement that contains
the arbitration clause.” (Louis Dreyfus Negoce S.A., supra, 252 F.3d at p. 224.) Here,
plaintiffs’ petitions do not expressly raise complaints pertaining to the investment or
reinvestment of Foster’s funds in her Schwab account maintained by her TBA adviser, or
otherwise assert that defendants breached fiduciary duties owed under the IAAs. Instead,
the petitions filed by Foster and the trust beneficiaries seek relief based on Keenan’s
alleged tortious conduct “as trustee” of the trusts, and TBA’s alleged tortious conduct as
“Keenan’s principal.” The petition filed by Foster, individually, seeks relief based on
Keenan’s alleged breaches of fiduciary duties arising under the general power of attorney
granted on February 10, 2011, and allegations that “Rogicki and [TBA] were aware of
Keenan’s misconduct and were acting in concert with Keenan.” Because the IAAs are
not the basis of plaintiffs’ petitions, we conclude the arbitration clauses contained in the
IAAs do not apply in these consolidated actions. (See Elijahjuan v. Superior Court
(2012) 210 Cal.App.4th 15, 20; see also Volt Info. Sciences v. Board of Trustees, Leland
Stanford Jr. U. (1989) 489 U.S. 468, 478; TNS Holdings, supra, 92 N.Y.2d at p. 339.)




arbitration clause, we need not further address defendants’ arguments that any doubt
about the breadth of the arbitration clause must be resolved in favor of arbitration, that
“there is a presumption of arbitrability in the sense that ‘[a]n order to arbitrate the
particular grievance should not be denied unless it may be said with positive assurance
that the arbitration clause is not susceptible of an interpretation that covers the asserted
dispute,’ ” (AT&T Technologies, supra, 475 U.S. at p. 650), or that arbitration must be
compelled because all of plaintiffs’ allegations have “their roots in” the IAAs.


                                              10
                                   DISPOSITION
      The orders are affirmed. Plaintiffs Delia W. Foster, Michelle Woodhouse, and
Barry S. Woodhouse, individually and as guardian ad litem for Stephen J. Woodhouse,
are awarded costs on appeal.



                                              _________________________
                                              Jenkins, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                                         11